05/21/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0281



                             No. DA 19-0281

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DARRION LEE KRISTOPHER ZAVALA,

           Defendant and Appellant.


                 MOTION FOR EXTENSION OF TIME
                  WITH AFFIDAVIT IN SUPPORT


     COMES NOW, Kristen L. Peterson, Assistant Appellate Defender

for the Appellate Defender Division, and respectfully requests an

extension of time until June 26, 2020, in which to prepare, file, and

serve the Appellant’s opening brief in the above-entitled matter. This is

Appellant’s eleventh request for an extension. Appellant’s opening brief

was first due July 29, 2019. Appellant’s opening brief is currently due

May 27, 2020. Appellant submits the attached affidavit in support of

this motion.

     Opposing counsel has been contacted and has no objection.
Respectfully submitted this 20th day of May, 2020.

                      OFFICE OF STATE PUBLIC DEFENDER
                      APPELLATE DEFENDER DIVISION
                      P.O. Box 200147
                      Helena, MT 59620-0147

                      By: /s/ Kristen L. Peterson
                         KRISTEN L. PETERSON
                         Assistant Appellate Defender




                   MOTION FOR EXTENSION OF TIME WITH AFFIDAVIT IN SUPPORT
                                                                    PAGE 2
STATE OF MONTANA          )
                          : ss.
County of Lewis and Clark )

     I, Kristen L. Peterson, in compliance with M. R. App. P. 26(2),

declare:

     1.    I am a licensed, practicing attorney in the State of Montana,

and I am currently employed by the Appellate Defender Division,

(ADD), as an Assistant Appellate Defender.

     2.    I was assigned to handle State v. Zavala, DA 19-0281, on

February 11, 2020.

     3.    Appellant’s opening brief was first due on July 29, 2019, and

is presently due May 27, 2020. This is ADD’s eleventh extension

request overall. The first seven extension requests were filed prior to

my assignment to this case. As with all previous requests, this is a 30-

day extension request.

     4.    In my 0.75 FTE position, I have been unable to complete the

opening brief within the previous time allotted because I have been

working on other older cases. I filed an opening brief on April 22, 2020,

in State v. Jeffords, DA 18-0651. I also worked on In re A.D., DA 19-

0211 (motion to voluntarily dismiss appeal filed April 30, 2020). I am


                         MOTION FOR EXTENSION OF TIME WITH AFFIDAVIT IN SUPPORT
                                                                          PAGE 3
currently working on In re A.O., DA 19-0141 (opening brief due May 29,

2020). I have also worked on In re S.N., DA 18-0560 (opening brief

currently due June 26, 2020). In addition to these cases, I have also

been assigned to handle In re S.G.-H.M., DA 19-0199 (opening brief

currently due June 22, 2020), and In re B.A.F., DA 19-0607 (opening

brief currently due June 3, 2020).

     5.    Due to COVID-19, I have been caring for my children at

home because of school closures beginning March 16, 2020 and closure

of our daycare on March 18, 2020, which resumed part-time care on

May 4, 2020.

     6.    This case is currently my third priority opening brief after

A.O. and S.N. I have begun reviewing the record. Additional time is

necessary to complete my review, research issues, consult with my

client, and draft the opening brief. I will work diligently to complete

this matter in the time requested.

     7.    This client is currently in custody.

     8.    The State has been contacted and does not object to this

request.




                         MOTION FOR EXTENSION OF TIME WITH AFFIDAVIT IN SUPPORT
                                                                          PAGE 4
     9.    I declare under penalty of perjury that the above is true and

correct.


/s/ Kristen L. Peterson                         May 20, 2020
Kristen L. Peterson,                            Date
Helena, Montana




                          MOTION FOR EXTENSION OF TIME WITH AFFIDAVIT IN SUPPORT
                                                                           PAGE 5
                              CERTIFICATE OF SERVICE


I, Kristen Lorraine Peterson, hereby certify that I have served true and accurate copies of the
foregoing Motion - Unopposed to the following on 05-20-2020:


Scott D. Twito (Prosecutor)
Yellowstone County Attorney's Office
PO Box 35025
Billings MT 59107
Representing: State of Montana
Service Method: eService

Timothy Charles Fox (Prosecutor)
Montana Attorney General
215 North Sanders
PO Box 201401
Helena MT 59620
Representing: State of Montana
Service Method: eService




                       Electronically signed by Kim Harrison on behalf of Kristen Lorraine Peterson
                                                                                 Dated: 05-20-2020




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                       May 21 2020